Citation Nr: 1720044	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to service connection for a sleep disorder other than insomnia. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 2000 to July 2004 and from September 2004 to December 2005, including service in the Southwest Asia Theater of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to higher initial ratings for the left knee and left ankle were initially denied by the Board in a May 2014 decision.  The Veteran timely appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In June 2015 the Court vacated and remanded the Board's decision pursuant to a Joint Motion for Remand (JMR).  Thereafter the Board remanded these issues for additional development in December 2015.  Although there has been substantial compliance with the remand directives, another remand is necessary.

In a March 2016 rating decision, the RO expanded the definition of the Veteran's psychiatric disability to include insomnia, also claimed as sleep disorder.  His claim of entitlement to service connection for insomnia is thus moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  However, as the evidence suggests the Veteran may suffer from a sleep disorder other than insomnia - specifically sleep apnea - the Board finds that this issue remains on appeal and thus has set forth the issue as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran has received numerous VA examinations regarding his left knee and left ankle disabilities during the appeal period.  These examinations are not adequate under the provisions of the recent case Correia v. McDonald, 28 Vet. App. 158 (2016).  In this decision, the Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As such, the issue of entitlement to a higher rating for the left ankle and left knee disabilities must be remanded for a new examination consistent with the requirements set forth by Correia.  Updated VA treatment records should also be obtained on remand.

In regard to the Veteran's claim seeking entitlement to service connection for a sleep disability other than insomnia, additional development is necessary.  Evidence suggests that the Veteran may suffer from a sleep disorder other than insomnia; specifically, he has asserted that his sleep improves with the use of his father's CPAP machine.  On remand, he should be afforded a VA sleep apnea examination.  Moreover, because of the Veteran's service in Southwest Asia, a full Gulf War examination should be provided on remand.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes and associate them with the claims file.

2.  After updated treatment notes are obtained, schedule the Veteran for a new VA joints examination(s) to determine the current nature and severity of his left ankle and left knee disabilities.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion and in weight-bearing and non-weight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left knee and left ankle (i.e., the extent of his pain-free motion). 

3.  After updated treatment notes are obtained, schedule the Veteran for an examination with regard to his claimed sleep disorder.  All appropriate tests should be conducted.  The examiner should review the entire claims file and opine as to whether the Veteran has a current diagnosis of sleep apnea or any other sleep disability other than insomnia that is related to or had its onset in service.  Full rationale must be provided for all opinions offered.  

(a)  Please state whether the symptoms of his claimed sleep disorder (other than insomnia) are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed sleep disorder (other than insomnia) had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

The examiner should give a reasoned explanation for all opinions provided. If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

